226 Ga. 45 (1970)
172 S.E.2d 409
BAKER
v.
THE STATE.
25514.
Supreme Court of Georgia.
Argued November 12, 1969.
Decided January 8, 1970.
Rehearing Denied January 26, 1970.
L. Paul Cobb, Jr., for appellant.
Richard Bell, District Attorney, Eugene Highsmith, Arthur K. Bolton, Attorney General, Harold N. Hill, Jr., Executive Assistant Attorney General, Marion O. Gordon, Assistant Attorney General, Larry H. Evans, for appellee.
FELTON, Justice.
This appeal, from a judgment of conviction of the crime of murder with a sentence of life imprisonment, was docketed in this court on October 10, 1969. The enumeration of errors was filed on October 22, 1969, 2 days after the required filing date, which may be deemed as failure to perfect the appeal. See Kelley v. Holy Family Hospital, 224 Ga. 641 (163 SE2d 716) and cit. No such providential cause for the late filing of the enumeration of errors as would except this case from the provision of Rule 14 of this court (221 Ga. 884) appears from a showing that, subsequent to the injury on Sunday, October 12, 1969, of counsel's secretary, she attempted unsuccessfully to work during that next week, but was unable to type, and on Friday, October 17 was confined to her home for bed rest for at least 6 weeks, and that *46 counsel relied on her to prepare the enumeration of errors and was unable to hire someone else or do it himself because of his heavy workload.
Since there was a failure to perfect the appeal within the meaning of Rule 14, the appellee's motion to dismiss the appeal is granted and the appeal is
Dismissed. All the Justices concur.